Exhibit 10.10

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and executed
as of August 15, 2011 by and between ENERGY (NJ) QRS 15-10, INC., a Delaware
corporation with an address of c/o W. P. Carey & Co. LLC, 50 Rockefeller Plaza,
2nd Floor, New York, New York 10020, as landlord (“Landlord”) and FOSTER WHEELER
REALTY SERVICES, INC., a Delaware corporation with an address of Perryville
Corporate Park, Clinton, New Jersey 08809-4000, as tenant (“Tenant”).

RECITALS :

WHEREAS, pursuant to the terms of a Lease Agreement dated as of August 16, 2002
(the “Lease”), as amended by those certain letter agreements each dated
January 6, 2003, April 21, 2003 and July 14, 2003, respectively, and that
certain First Amendment to Lease Agreement dated as of December 19, 2003,
Landlord leased to Tenant the real property described therein (the “Leased
Premises”) upon the terms set forth therein, which Lease is guaranteed by a
Guaranty and Suretyship Agreement dated as of the same date thereof (the
“Original Guaranty”) given by Foster Wheeler LLC, Foster Wheeler Ltd. (“LTD”),
Foster Wheeler Inc., and Foster Wheeler International Holdings, Inc.
(collectively, the “Original Guarantors”) for the benefit of Landlord;

WHEREAS, as of August 16, 2002, LTD was the parent company of Tenant and the
other Original Guarantors;

WHEREAS, as of the date hereof, as a result of a corporate reorganization,
Foster Wheeler AG (“AG”) is the existing ultimate parent company of Tenant and
the other Original Guarantors; and

WHEREAS, Landlord and Tenant desire to amend the Lease as set forth in this
Amendment to, among other things, reflect the modifications to the Original
Guaranty as a result of the change in the ultimate parent company of Tenant and
the other Guarantors from LTD to AG.

NOW, THEREFORE, incorporating the recitals hereinabove set forth by reference
and intending to be legally bound hereby, and in consideration of the mutual
covenants contained herein and other good and valuable consideration, the
receipt whereof is hereby acknowledged, the parties hereto covenant and agree as
follows:

 

1. Definitions. The definitions of “Guarantors” and “Guaranty” in Section 2 of
the Lease are hereby deleted in their entirety and the following shall be added
in their place and stead, respectively:

“Guarantors” shall mean Foster Wheeler LLC, a Delaware limited liability
company, Foster Wheeler Ltd., a Bermuda corporation, Foster Wheeler Inc., a
Delaware corporation, Foster Wheeler International Holdings, Inc., a Delaware
corporation and Foster Wheeler AG, a Switzerland corporation.



--------------------------------------------------------------------------------

“Guaranty” shall mean that certain Amended and Restated Guaranty and Suretyship
Agreement dated as of August 15, 2011, from Guarantors to Landlord guaranteeing
the payment and performance by Tenant of all of Tenant’s obligations under the
Lease.

 

2. Exhibits. Exhibit E to the Lease is hereby deleted in its entirety and the
amended Exhibit E attached hereto and made a part hereof shall be added in its
place and stead.

 

3. Notices. The notice address for Landlord’s counsel as set forth in Section 24
of the Lease is hereby amended to be: Reed Smith LLP, 599 Lexington Avenue, New
York, New York 10022, Attention: Chair, Real Estate Department.

The notice address for Tenant’s counsel as set forth in Section 24 of the Lease
is hereby amended to be: Wolff & Samson PC, One Boland Drive, West Orange, New
Jersey 07052, Attention: Daniel A. Schwartz, Esq.

 

4. Books and Records. Section 28(b) and Section 28(c) of the Lease is hereby
amended to delete the entity “Foster Wheeler Ltd.” and to add in its place and
stead the entity “Foster Wheeler AG”.

 

5. Capitalized Terms; Definitions. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Lease.

 

6. No Other Amendment. Except as expressly set forth herein, nothing herein is
intended to or shall be deemed to modify or amend any of the other terms or
provisions of the Lease.

 

7. Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.

 

8. Entire Understanding. This Amendment and the Lease together contain the
entire understanding between the parties hereto and supersede all prior
agreements and understandings relating to the subject matter hereof or thereof.
Any promises, representations, warranties or guarantees not herein or therein
contained and hereinafter made shall have no force and effect unless in writing,
and executed by the party or parties making such representations, warranties or
guarantees. Neither this Amendment nor the Lease nor any portion or provisions
hereof or thereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged.

 

9. Fees and Expenses. Tenant shall be responsible for its costs and expenses,
and shall also be responsible for Landlord’s reasonable out of pocket costs and
expenses incurred in connection with this Amendment.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto intending to be legally bound and to so
bind their respective representatives, successors and assigns, set their hands
and seals as of the day and year first above written.

 

LANDLORD:

ENERGY (NJ) QRS 15-10, INC.,

a Delaware corporation

By:   /s/ Brooks G. Gordon   Name:   Brooks G. Gordon   Title:   Director
TENANT: FOSTER WHEELER REALTY SERVICES, INC., a Delaware corporation By:   /s/
Kevin C. Hagan   Name:   Kevin C. Hagan   Title:   President & Treasurer



--------------------------------------------------------------------------------

EXHIBIT E

OPERATING COVENANTS

1. Tenant shall, and shall cause Guarantor and its respective subsidiaries to,
(A) comply with the covenants set forth in Article VIII of that certain Amended
and Restated Credit Agreement, dated as of July 30, 2010 among Foster Wheeler
LLC, Foster Wheeler Inc., Foster Wheeler USA Corporation, Foster Wheeler North
America Corp., Foster Wheeler Energy Corporation and Foster Wheeler
International Corporation, certain lenders as syndication agents, BNP Paribas
Securities Corp., as Sole Bookrunner and Sole Lead Arranger and BNP Paribas, as
Administrative Agent (the “Lender”) (the “Credit Agreement”), in the same manner
and to the same effect as if the terms of Article VIII of the Credit Agreement
were set forth in full herein and (B) upon refinancing of the debt described in
the Credit Agreement, comply with the covenants set forth in the credit
agreement that replaces the Credit Agreement (any such replacement credit
agreement, the “Senior Credit Agreement”) pertaining to the matters addressed in
Article VIII of the Credit Agreement in the same manner and to the same effect
as if the terms of such covenants of the Senior Credit Agreement were set forth
herein, and subject to the conditions set forth in the following sentence, after
giving effect to any modification, amendment or waiver of the Credit Agreement
or Senior Credit Agreement, as the case may be, a copy of which has been
delivered to Landlord, and for such purpose such terms of Article VIII of the
Credit Agreement or Senior Credit Agreement, as the case may be, and such other
relevant provisions and definitions of the Credit Agreement or Senior Credit
Agreement, as the case may be, as are expressly referenced therein and
amendments, modifications, and waivers thereto are incorporated herein by
reference. Notwithstanding, and in limitation of, the foregoing, no amendment or
modification to, or waiver of, Article VIII of the Credit Agreement or Senior
Credit Agreement, as the case may be, shall be effective and binding upon
Landlord (a) if the Lender or lender or lenders that replace the Lender (the
Lender or such replacement lender, the “Senior Lender”) receives or is entitled
to receive any payment or grant any other consideration (“Senior Lender
Consideration”) as a condition to such amendment, modification or waiver or, if
such consideration is required, unless concurrently with payment to the Senior
Lender Landlord receives Landlord’s Consideration and (b) unless such amendment
or modification is executed or waiver granted no later than the earlier to occur
of (x) sixty (60) days following the earlier to occur of the date on which
Tenant notified the Senior Lender or the Senior Lender had actual knowledge of
the breach under the Credit Agreement or Senior Credit Agreement, as the case
may be, that gave rise to the need for an amendment, modification or waiver and
(y) the earlier of the date on which the Senior Lender causes the obligations of
Tenant and/or Guarantor under the Credit Agreement or the Senior Credit
Agreement, as the case may be, to become due prior to their stated maturity, or
sixty (60) days after Landlord notified Tenant of a breach of any covenant. If
at any time Tenant shall not be subject to the Credit Agreement or any Senior
Credit Agreement that contains covenants pertaining to the matters addressed in
Article VIII of the Credit Agreement, Tenant shall, and shall cause Guarantor
and each of its subsidiaries to, comply with the covenants set forth in the most
recent Senior Credit Agreement pertaining to the matters addressed in Article
VIII of the Credit Agreement in the same manner and to the same effect as if the
terms of the applicable provisions of such Senior Credit Agreement were set
forth in full herein, and giving effect to any modification, amendment or waiver
thereto that complies with the provisions of the foregoing sentence.

2. A copy of the relevant provisions of Article VIII of the Credit Agreement,
and the amendments thereto, as the same are in effect as of July __, 2011, are
attached hereto as Schedule 1; a list of defined terms used in Article VIII of
the Credit Agreement (which are set forth in Section 1.01 of the Credit
Agreement) is attached hereto as Schedule 2.



--------------------------------------------------------------------------------

3. For purposes of this Exhibit E, (a) “Senior Lender’s Consideration” shall
mean any consideration received by the Senior Lender as a fee for the
modification, amendment or waiver, but shall not include any payment on account
or in reduction of the indebtedness described in the Credit Agreement or the
Senior Credit Agreement, and (b) “Landlord’s Consideration” shall be an amount
equal to the Senior Lender’s Consideration, multiplied by a fraction, the
numerator of which is the Acquisition Cost and the denominator of which is the
amount of the current aggregate loan amount (as defined in the Credit Agreement)
or the maximum amount of credit available under the Senior Credit Agreement, as
the case may be. Landlord’s Consideration shall be paid to Landlord upon the
same terms that Senior Lender’s Consideration is paid to the Senior Lender;
provided, however, that Landlord’s Consideration shall not exceed the lesser of
(x) $350,000 (plus Landlord’s reasonable out of pocket costs), and (y) the
Senior Lender’s Consideration received by the Senior Lender (plus Landlord’s
reasonable out of pocket costs). Notwithstanding that any payment on account or
in reduction of the indebtedness described in the Credit Agreement or the Senior
Credit Agreement shall be made, no payment shall be required to be made to
Landlord on account or in reduction of the Guaranteed Obligations unless a
Senior Lender Consideration is paid concurrently with such payment on account or
in reduction of the indebtedness.



--------------------------------------------------------------------------------

Schedule 1

Article VIII of Credit Agreement

[ATTACHED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

SCHEDULE 1

ARTICLE VIII

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or shall have
been Defeased and all LC Disbursements outstanding at such time shall have been
reimbursed, each Obligor covenants and agrees with the Lenders that:

SECTION 8.01. Indebtedness. The Parent will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 8.01, and
any extension, renewal or refinancing thereof so long as the terms of any such
extension, renewal or refinancing provide that (i) no principal payment or
prepayment thereof shall be required before the Commitment Termination Date,
except by reason of acceleration resulting from an event of default, (ii) the
average life to maturity thereof is greater than or equal to the Indebtedness
being extended, renewed or refinanced, (iii) the principal amount thereof does
not exceed the principal amount of the Indebtedness being extended, renewed or
refinanced (plus any related transaction costs) and (iv) such Indebtedness as so
extended, renewed or refinanced is not secured by any property not pledged as
security in respect of the Indebtedness being extended, renewed or refinanced);

(c) Indebtedness in respect of (i) letters of credit and bank guaranties, if
such Indebtedness is unsecured, (ii) letters of credit issued for account of one
or more Obligors the reimbursement obligations in respect of which are secured
solely by cash and/or Cash Equivalents if (x) the aggregate undrawn amount of
all such letters of credit and outstanding reimbursement obligations does not
exceed $200,000,000 at any time outstanding and (y) both before and after giving
effect to the granting of such security, the aggregate amount of cash and Cash
Equivalents held by the Parent and its Restricted Subsidiaries (excluding cash
and Cash Equivalents securing reimbursement obligations in respect of Secured
LOCs) plus the aggregate amount of unused Revolving Credit Commitments is at
least $300,000,000 and (iii) letters of credit issued for account of one or more
Obligors the reimbursement obligations in respect of which are secured by
Collateral other than cash and Cash Equivalents (“Secured LOCs”) if the
aggregate undrawn amount of all such letters of credit and reimbursement
obligations at any time outstanding plus the Net Commitment Increase Amount at
such time plus the Net Incremental Increase Amount at such time does not exceed
$225,000,000;

 

Credit Agreement



--------------------------------------------------------------------------------

(d) Indebtedness of Restricted Subsidiaries that are not Obligors in respect of
local credit lines for borrowed money in an aggregate principal amount up to but
not exceeding $200,000,000;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$150,000,000 at any time outstanding;

(f) unsecured Indebtedness issued or incurred to finance, or in contemplation
of, or acquired in connection with a permitted Acquisition so long as either
(i) such Indebtedness is expressly subordinated to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent or (ii) the
aggregate principal amount of such Indebtedness does not exceed $250,000,000 at
any time outstanding;

(g) secured Indebtedness issued or incurred to finance, or in contemplation of,
or acquired in connection with a permitted Acquisition so long as the Liens
securing such Indebtedness extend only to the assets and/or Equity Interests of
the business or Person that is the subject of such Acquisition and either (i) no
principal payment or prepayment of such Indebtedness shall be required earlier
than the first anniversary of the Commitment Termination Date, except by reason
of acceleration resulting from an event of default thereunder or (ii) the
aggregate principal amount of such Indebtedness does not exceed $125,000,000 at
any time outstanding;

(h) Indebtedness of any Group Member to any other Group Member or to any Project
Entity for so long as such Group Member or Project Entity, as applicable,
remains a Subsidiary; provided that any such Indebtedness of any Obligor to a
Subsidiary or a Project Entity that is not an Obligor shall be subordinated to
the Obligations upon terms in form and substance reasonably satisfactory to the
Administrative Agent;

(i) Guarantees permitted under Section 8.05;

(j) unsecured Indebtedness issued or borrowed by any Obligor; provided that
(i) no principal payment or prepayment of such Indebtedness shall be required
earlier than the first anniversary of the Commitment Termination Date except by
reason of acceleration resulting from an event of default thereunder and
(ii) after giving effect to the issuance or incurrence of such Indebtedness, the
Parent shall be in pro forma compliance with the requirements of Section 8.09(a)
and shall have delivered to the Administrative Agent a certificate of a
Financial Officer demonstrating such compliance in reasonable detail; and

 

Credit Agreement



--------------------------------------------------------------------------------

(k) additional Indebtedness of any Group Member incurred for any purpose in an
aggregate principal amount not exceeding $50,000,000 at any one time
outstanding.

SECTION 8.02. Liens. The Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created under the Security Documents;

(b) any Lien on any property or asset of the Parent or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 8.02, provided that
(i) such Lien shall not apply to any other property or asset of the Parent or
any Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

(c) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or delinquent (or in the case of property taxes and
assessments not exceeding $2,000,000 in the aggregate more than 90 days overdue)
or which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the Parent
or the affected Subsidiaries, as the case may be, in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens, and vendors’ Liens imposed by statute or common law not securing the
repayment of Indebtedness, arising in the ordinary course of business which are
not overdue for a period of more than 60 days or which are being contested in
good faith and by appropriate proceedings and Liens securing judgments
(including, without limitation, pre-judgment attachments) but only to the
extent, for an amount and for a period not resulting in an Event of Default
under paragraph (j) of Article IX;

(e) pledges or deposits under (i) worker’s compensation (including, without
limitation, worker’s compensation insurance programs), unemployment insurance
and other social security legislation and (ii) general liability, automobile
liability, excess liability, fiduciary liability, directors and officers
liability and foreign liability insurance programs;

(f) deposits to secure the performance of bids, tenders, trade contracts (other
than for borrowed money), leases (other than capital leases), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of property or
imperfections in title thereto which, in the aggregate, are not material in
amount, and which do not, in the aggregate, materially detract from the value of
the property of the Parent and its Restricted Subsidiaries or materially
interfere with the ordinary conduct of the business of the Parent or any of its
Restricted Subsidiaries;

 

Credit Agreement



--------------------------------------------------------------------------------

(h) Liens consisting of bankers’ liens and rights of setoff, in each case,
arising by operation of law or (except to the extent securing Indebtedness) by
contract in the ordinary course of business, and Liens on documents presented in
letters of credit drawings; and

(i) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Restricted Subsidiary, provided that (i) such Liens secure
Indebtedness permitted by Section 8.01(e), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such security interests shall not apply to
any other property or assets of the Parent or any Subsidiary;

(j) Liens on property of Restricted Subsidiaries that are not Obligors, so long
as such Liens do not extend to cover property of any Obligor;

(k) licenses, on a non-exclusive basis (or, solely with respect to any territory
where neither the Parent nor any Restricted Subsidiary is doing business, on an
exclusive basis) of rights in the intellectual property of the Parent or any
Restricted Subsidiary granted in the ordinary course of business;

(l) Liens on the Equity Interests of, and on the property or assets of, a
Project Entity securing Non-Recourse Project Indebtedness;

(m) Liens on property purchased or built pursuant to any engineering,
construction, procurement, manufacturing, equipment or supply contract (each, a
“Customer Contract”) with a customer (including any Governmental Authority) in
favor of such customer, which Liens arise in the ordinary course of business and
secure the performance obligations of the Parent or the relevant Restricted
Subsidiary (as applicable) under such Customer Contract;

(n) Liens constituting security referred to in paragraphs (c)(ii), (c)(iii) and
(g) of Section 8.01; and

(o) additional Liens upon real or personal property created after the date
hereof, provided that the aggregate amount of obligations secured thereby shall
not exceed $50,000,000.

SECTION 8.03. Sale and Leaseback Transactions. The Parent will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, enter into any
arrangement, directly or indirectly, whereby they shall sell or transfer any
property, real or personal, used or useful in their business, whether now owned
or hereafter acquired, and thereafter rent or lease

 

Credit Agreement



--------------------------------------------------------------------------------

such property or other property that they intend to use for substantially the
same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”) unless (i) the sale of such property is permitted by
Section 8.04 and (ii) any Lien arising in connection with the use of such
property by any Group Member is permitted by Section 8.02.

SECTION 8.04. Fundamental Changes. The Parent will not, nor will it permit any
of its Restricted Subsidiaries to, enter into any transaction of merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution). The Parent will not, nor
will it permit any of its Restricted Subsidiaries to, acquire any business or
property from, or Equity Interests in, or be a party to any acquisition of, any
Person except for purchases of inventory and other property to be sold or used
in the ordinary course of business, Investments and Acquisitions permitted under
Section 8.05 and Capital Expenditures. The Parent will not, nor will it permit
any of its Subsidiaries to, convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, any part of its business or
property, whether now owned or hereafter acquired (including, without
limitation, receivables and leasehold interests, but excluding (x) obsolete or
worn-out property, tools or equipment no longer used or useful in its business
and (y) any inventory or other property sold or disposed of in the ordinary
course of business and on ordinary business terms).

Notwithstanding the foregoing provisions of this Section 8.04:

(a) any Restricted Subsidiary may be merged or consolidated with or into any
other Subsidiary so long as at the time thereof and after giving effect thereto
no Default shall have occurred and be continuing; provided that if any party to
such transaction shall be an Obligor, the surviving or continuing entity must be
or become an Obligor;

(b) any Restricted Subsidiary may sell, lease, transfer or otherwise dispose of
any or all of its property (upon voluntary liquidation, winding up, dissolution
or otherwise) to any other Restricted Subsidiary so long as at the time thereof
and after giving effect thereto no Default shall have occurred and be
continuing; provided that (i) if such sale is of all or substantially all of the
assets of an Obligor, either (A) the acquiring Subsidiary must be or become an
Obligor or (B) such sale must be for cash for fair market value, as determined
by the Company in good faith (and, if such fair market value shall exceed
$50,000,000, such value shall have been determined based upon an independent
valuation);

(c) the Equity Interests in any Restricted Subsidiary may be sold, transferred
or otherwise disposed of to the Parent or any Restricted Subsidiary so long as
at the time thereof and after giving effect thereto no Default shall have
occurred and be continuing;

(d) any Restricted Subsidiary (other than a Borrower) may be liquidated, wound
up or dissolved so long as at the time thereof and after giving effect thereto
no Default shall have occurred and be continuing; provided that if such
Restricted Subsidiary is an Obligor, then the Subsidiary to which the assets of
such Restricted Subsidiary are transferred upon such liquidation, winding up or
dissolution shall be or become an Obligor;

 

Credit Agreement



--------------------------------------------------------------------------------

(e) so long as at the time thereof and after giving effect thereto no Default
shall have occurred and be continuing, the Parent or any of its Restricted
Subsidiaries may sell assets (including Equity Interests issued by any of their
respective Restricted Subsidiaries) for fair market value, provided that the
aggregate fair market value of all assets sold pursuant to this paragraph (e)
during any single fiscal year shall not exceed $300,000,000;

(f) in addition to the sales permitted under the foregoing paragraph (e), the
Parent and its Restricted Subsidiaries may (i) sell the property of, or Equity
Interests in, Project Entities (so long as after giving effect to such sale, the
Parent shall be in pro forma compliance with the requirements of Section 8.09
and shall have delivered a calculation, in form and detail reasonably
satisfactory to the Administrative Agent, to such effect from a Financial
Officer) and (ii) consummate other sales so long as the aggregate fair market
value thereof in any single fiscal year shall not exceed $100,000,000;

(g) the Parent or any Restricted Subsidiary may transfer or otherwise dispose of
any property that is subject to a Customer Contract to the customer under such
Customer Contract in connection with the transfer of the project to such
customer; and

(h) FWL and/or Holdco may be dissolved; provided that, subject to
Section 11.02(d)(ii), (i) 100% of the economic interests and voting power in the
Equity Interests of Holdco or the Company owned by the Person to be dissolved
shall be transferred to the Parent (in the case of a dissolution of FWL or of
FWL and Holdco) or FWL (in the case of a dissolution of Holdco) in connection
with such dissolution, (ii) the Equity Interests of Holdco and the Company shall
continue to be pledged to, and subject to a security interest granted in favor
of, the Administrative Agent pursuant to the terms of the Loan Documents and
thereby constitute part of the Collateral and (iii) the Administrative Agent
shall have received such documents as it may reasonably request, in each case in
form and substance reasonably satisfactory to it, and such evidence that all
actions have been taken as may, in each case, be necessary in the reasonable
judgment of the Administrative Agent to create, preserve, perfect or maintain
the perfection of or validate such security interests. Upon the dissolution of
FWL pursuant to this Section 8.04(h), all references in the Loan Documents to
“FWL” shall be deemed to have no effect. Upon the dissolution of Holdco pursuant
to this Section 8.04(h), all references in the Loan Documents to “Holdco” shall
be deemed to have no effect.

SECTION 8.05. Investments, Loans, Advances, Guarantees and Acquisitions; Hedging
Agreements.

(a) Investments, Etc. The Parent will not, and will not permit any of its
Restricted Subsidiaries to, make or permit to remain outstanding any Investment,
except:

(i) Investments held by the Parent and its Restricted Subsidiaries either (A) on
the date of, and reflected in, the most recent financial statements delivered
under Section 5.04 or (B) on the Restatement Effective Date, if, in the case of
this clause (B), either such Investments are listed on Schedule 8.05 or the
amount of any such individual Investment is less than or equal to $1,000,000);

 

Credit Agreement



--------------------------------------------------------------------------------

(ii)(A) Investments by the Parent and its Restricted Subsidiaries in Obligors,
(B) Investments by any Subsidiary of the Parent that is not an Obligor in any
Restricted Subsidiary and (C) to the extent constituting Investments, the sale,
transfer or other disposition of the Equity Interests in (x) any Restricted
Subsidiary of an Obligor to any other Obligor and (y) any Subsidiary of a
non-Obligor to any Restricted Subsidiary;

(iii) Investments by the Obligors in Restricted Subsidiaries that are not
Obligors, if such Investments either (A) are outstanding on December 31, 2009 or
(B) are made on or after January 1, 2010 and, in the case of this clause (B),
the aggregate amount of such Investments (excluding Investments referred to in
Section 8.05(a)(i)) does not exceed the sum of (w) $534,000,000 plus (x) 100% of
all cash and the fair market value of non-cash assets received on or after
January 1, 2010 by any Obligor on account of Investments made pursuant to this
clause (iii), whether as income, return of capital or proceeds of the sale of
such Investments plus (y) 100% of all loan repayments, proceeds of intercompany
loans and other payments whether in cash or non-cash assets (the amount of any
such non-cash assets being the fair market value thereof), except for amounts
included in the foregoing subclause (x), received any time from and after
January 1, 2010 by Obligors from Restricted Subsidiaries that are not Obligors
plus (z) the Unapplied Equity Proceeds at such time;

(iv) Investments in Project Entities and joint ventures if such Investments
either (A) are outstanding on December 31, 2009 or (B) are made on or after
January 1, 2010 and, in the case of this clause (B), the aggregate amount of
such Investments (excluding Investments referred to in Sections 8.05(a)(i) and
(ii)) does not exceed the sum of (w) $525,000,000 plus (x) 100% of all cash
received on or after January 1, 2010 by any Obligor on account of Investments
made pursuant to this clause (iv), whether as income, return of capital or
proceeds of the sale of such Investments plus (y) at any time 50% of the
cumulative Excess Cash Flow for the period commencing on January 1, 2010 through
and including the last day of the fiscal year most recently ended prior to such
time plus (z) the Unapplied Equity Proceeds at such time;

(v) Permitted Investments;

(vi) operating deposit accounts with banks;

(vii) Guarantees by the Parent or any Restricted Subsidiary of Indebtedness or
other obligations of the Parent or any Restricted Subsidiary or Affiliate not
otherwise prohibited by this Agreement;

(viii) Investments constituting Acquisitions permitted under Section 8.05(c);
and

 

Credit Agreement



--------------------------------------------------------------------------------

(ix) additional Investments in an aggregate amount up to but not exceeding at
any one time the sum of (x) $50,000,000 plus (y) 100% of all cash received after
the Restatement Effective Date by the Parent and its Restricted Subsidiaries on
account of Investments made pursuant to this clause (ix), whether as income,
return of capital or proceeds of the sale of such Investments plus (z) the
Unapplied Equity Proceeds at such time.

Notwithstanding anything contained to the contrary in this paragraph (a), the
Parent or any Restricted Subsidiary may permit internal reorganizations
consisting of one or more intermediate steps that would otherwise violate this
paragraph (a) if (i) after the completion of the final step of any such
reorganization no such violation shall be continuing, (ii) in the reasonable
opinion of the Administrative Agent, no such violation could be reasonably
expected to be materially adverse to or otherwise jeopardize the interests of
the Lenders, (iii) all of the steps required for the consummation of such
reorganization shall be completed within a period of time deemed by the
Administrative Agent to be reasonable and (iv) no Default shall have occurred or
be continuing at any time while such steps are being completed or after giving
effect to the consummation of such reorganization.

(b) Hedging Agreements. The Parent will not, and will not permit any of its
Restricted Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Parent or any Restricted Subsidiary is exposed in the conduct
of its business or the management of its liabilities.

(c) Acquisitions. The Parent will not, and will not permit any of its Restricted
Subsidiaries to, make any Acquisition unless:

(i) such Acquisition (if by purchase of assets, merger, consolidation or
amalgamation) shall be effected in such manner so that the acquired business,
and the related assets, are owned either by the Parent or a Subsidiary of the
Parent and, if effected by merger, consolidation or amalgamation involving the
Parent, the Parent shall be the continuing or surviving entity and, if effected
by merger, consolidation or amalgamation involving a Subsidiary of the Parent,
such Subsidiary shall be the continuing or surviving entity;

(ii) such Acquisition (if by purchase of Equity Interests) shall be effected in
such manner so that the acquired entity becomes a Subsidiary of the Parent;

(iii) such business and the related assets, or any acquired Subsidiary, are
primarily a business permitted under Section 8.10;

(iv) after giving effect to such Acquisition on a pro forma basis (as if
completed on the first day of the four-quarter period ended on the last day of
the most recent fiscal quarter for which financial statements are then
available, and including in such pro forma calculation all Indebtedness assumed
as part of or incurred to finance such Acquisition as if such Indebtedness was
incurred on the first day of such period) the Total Leverage Ratio would be no
greater than 2.25 to 1 (such ratio to be based upon financial statements for the
acquired business that, in the Parent’s reasonable opinion, are sufficient for
it to make a calculation thereof on a pro forma basis, as at the end of and for

 

Credit Agreement



--------------------------------------------------------------------------------

the period of four fiscal quarters most recently ended prior to the date of such
Acquisition for which financial statements of the Parent and its Subsidiaries
are available, under the assumption that such Acquisition shall have occurred,
and any Indebtedness in connection therewith shall have been incurred, at the
beginning of the applicable period), provided that, unless such Acquisition is
made solely with Unapplied Equity Proceeds, in the event such Acquisition shall
be of a stand-alone business entity or unit of the respective seller for which
separate audits are available and the aggregate amount of consideration in
respect of such Acquisition shall exceed $25,000,000, the Parent shall have
delivered to the Administrative Agent financial statement for the acquired
business for its most recent fiscal year reviewed by independent auditors; and

(v) at the time of and both before and after giving effect to such Acquisition
(including under any financial covenant calculated on a pro forma basis), no
Default shall have occurred and be continuing and, unless such Acquisition is
made solely with Unapplied Equity Proceeds, the sum of the unused Revolving
Credit Commitments and Incremental Loan Commitments of each Class together with
cash and Cash Equivalents carried on the consolidated balance sheets of the
Parent and its consolidated Restricted Subsidiaries (excluding cash and Cash
Equivalents securing reimbursement obligations in respect of Secured LOCs) is at
least equal to $50,000,000.

SECTION 8.06. Restricted Payments. The Parent will not, nor will it permit any
of its Restricted Subsidiaries to, declare or make any Restricted Payment at any
time, except that the Parent may declare and make any Restricted Payment in cash
(including, without limitation, Restricted Payments to Affiliates) so long as
(i) on the date of such Restricted Payment and after giving effect thereto no
Default shall have occurred and be continuing, and (ii) either (x) immediately
after giving effect thereto the aggregate amount of cash and Cash Equivalents
held by the Parent and its Restricted Subsidiaries (excluding cash and Cash
Equivalents securing reimbursement obligations in respect of Secured LOCs) plus
the aggregate amount of unused Revolving Credit Commitments is at least
$300,000,000 (provided that the aggregate amount of Restricted Payments made as
permitted by this clause (x) after the date hereof shall not exceed
$600,000,000) or (y) the aggregate amount of such Restricted Payment together
with all other Restricted Payments (excluding Restricted Payments made as
permitted by the immediately preceding clause (x)) made after the date hereof
shall not exceed 25% of cumulative Excess Cash Flow for the period commencing on
January 1, 2010 through and including the last day of the fiscal year most
recently ended prior to the date of such Restricted Payment.

Nothing herein shall be deemed to prohibit the payment of any dividend or
distribution or the making of any payment in cash on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any equity
interest in any Subsidiary of the Company so long as either (i) the portion of
such dividends, distributions or other payments that are paid to the Company and
its Restricted Subsidiaries are not less than the portion thereof that such
Persons would be entitled to received if such dividends, distributions and other
payments were declared and paid ratably to the shareholders, partners and other
equityholders of such Subsidiary or (ii) such payment is being made in respect
of the purchase by such Restricted Subsidiary from one or more of its
equityholders of minority interests held by such equityholders in such
Restricted Subsidiary, so long as such purchase is an Investment permitted under
Section 8.05(a).

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.07. Transactions with Affiliates. Except as expressly permitted by
this Agreement, the Parent will not, nor will it permit any of its Restricted
Subsidiaries to, directly or indirectly enter into any other transaction
directly or indirectly with or for the benefit of an Affiliate (including,
without limitation, guarantees and assumptions of obligations of an Affiliate)
unless the consideration received (or paid) by the Parent or the relevant
Subsidiary, as the case may be, is not less than (if received) or more than (if
paid) the consideration that would be received or paid, as the case may be, in a
comparable transaction effected on an arms’ length basis with a Person that is
not an Affiliate, provided that (i) any Affiliate who is an individual may serve
as a director, officer, employee or consultant of the Parent or any of its
Restricted Subsidiaries and receive reasonable compensation for his or her
services in such capacity, (ii) the Parent and its Restricted Subsidiaries may
engage in and continue the transactions with or for the benefit of Affiliates
which are described in Schedule 8.07, (iii) the Parent and its Restricted
Subsidiaries may Guarantee any Indebtedness of Project Entities to the extent
permitted under Section 8.01, and may Guarantee any other obligations of Project
Entities not constituting Indebtedness so long as the aggregate value provided
or aggregate amount paid by the Parent or such Restricted Subsidiary in respect
of such Guarantee is permitted under Section 8.05 when provided or paid and
(iv) the Parent and its Restricted Subsidiaries may enter into any transaction
with an Affiliate involving consideration having an aggregate value not
exceeding $1,000,000.

SECTION 8.08. Restrictive Agreements. The Parent will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of any Obligor to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to the Parent
or any other Restricted Subsidiary or to guarantee Indebtedness of the Parent or
any other Restricted Subsidiary; provided that

(i) the foregoing shall not apply to restrictions and conditions imposed by law
(or imposed by agreement reflecting such law so long as such agreement is no
more restrictive than the restrictions and conditions imposed by law) or by this
Agreement,

(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 8.08 and any amendment, modification,
extension, renewal or replacement thereof on terms that, taken as a whole, are
not materially more adverse to the interests of the Lenders than such
restrictions and conditions existing on the date hereof,

(iii) the foregoing shall not apply to restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder,

 

Credit Agreement



--------------------------------------------------------------------------------

(iv) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to any Indebtedness or other obligation not prohibited by
this Agreement if such restrictions or conditions consist of (x) requirements to
maintain a borrowing base in respect of such Indebtedness or other obligation,
(y) the grant of, or promise to grant, Liens permitted hereunder as collateral
security for such Indebtedness or other obligation, or (z) restrictions upon the
grant or existence of other Liens on property or assets securing such
Indebtedness or other obligation,

(v) the foregoing shall not apply to restrictions and conditions on any property
purchased or built pursuant to a Customer Contract arising in the ordinary
course of business, and

(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

SECTION 8.09. Certain Financial Covenants.

(a) Total Leverage Ratio. The Parent will not permit the Total Leverage Ratio at
any time to exceed 2.50 to 1.

(b) Interest Coverage Ratio. The Parent will not permit the Interest Coverage
Ratio as at the last day of any fiscal quarter to be less than or equal to 3.00
to 1.

(c) Capital Expenditures. The Parent will not permit the aggregate amount of
Capital Expenditures by the Parent and its Restricted Subsidiaries to exceed
$100,000,000 during any single fiscal year, provided that (i) if the aggregate
amount of Capital Expenditures for any fiscal year shall be less than
$100,000,000 then such shortfall shall be added to the amount of Capital
Expenditures permitted for the immediately succeeding (but not any other) fiscal
year and, for purposes hereof, the amount of Capital Expenditures made during
any fiscal year shall be deemed to have been made first from the $100,000,000
expressly permitted amount for such fiscal year and last from the amount of any
carryover from the previous fiscal year and (ii) for any fiscal year (other than
the fiscal year in which the Commitment Termination Date falls), the amount of
any Capital Expenditures permitted in such fiscal year (including as a result of
any carryover permitted by clause (i) above) may be increased by an aggregate
amount not to exceed $20,000,000 (in which case the amount of such increase
shall reduce, on a dollar-for-dollar basis, the amount of Capital Expenditures
that would have been permitted to be incurred in the immediately succeeding
fiscal year).

SECTION 8.10. Lines of Business. Neither the Parent nor any of its Subsidiaries
shall engage to any substantial extent in any line or lines of business activity
other than that conducted on the Restatement Effective Date, and any other
business that is reasonably incidental and complementary thereto including,
without limitation, businesses engaged in the environmental, construction, waste
water treatment, infrastructure and mining and material terminal services
industries.

 

Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.11. Changes to Fiscal Year. To enable the ready and consistent
determination of compliance with the covenants set forth in Section 8.09, the
Parent will not change the last day of its fiscal year from the last Friday of
each calendar year, or the last day of the first three fiscal quarters in each
of its fiscal years from the last Friday in March, June or September,
respectively.

SECTION 8.12. Parent, FWL and Holdco. None of the Parent, FWL nor Holdco will
acquire directly (as opposed to acquiring indirectly through Subsidiaries)
ownership of the operating assets used to conduct any business.

 

Credit Agreement



--------------------------------------------------------------------------------

Schedule 2

Section 1.01 of Credit Agreement

[ATTACHED ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

SCHEDULE 2

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” means, when used in reference to any Loan or Borrowing, that such Loan, or
the Loans constituting such Borrowing, are bearing interest at a rate determined
by reference to the Alternate Base Rate.

“Acquisition” means any transaction, or any series of related transactions,
consummated after the date hereof, by which (i) the Parent and/or any of its
Subsidiaries acquires from any Person other than a Group Member the business of,
or all or substantially all of the assets of, any firm, corporation or other
Person, or division thereof, whether through purchase of assets, purchase of
Equity Interests, merger, consolidation, amalgamation or otherwise or (ii) any
Person that was not theretofore a Subsidiary of the Parent becomes a Subsidiary
of the Parent.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the recital of
parties hereto.

“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate of the
Parent or any of its Subsidiaries solely by reason of his or her being a
director, officer or employee of the Parent or any of its Subsidiaries and
(b) none of the Group Members shall be Affiliates of each other.

“Agreed Foreign Currency” means, in respect of any Letter of Credit requested to
be issued by an Issuing Lender, Euros, Sterling, Canadian Dollars and any other
Foreign Currency approved by such Issuing Lender (each of whom agrees not to
withhold such approval unreasonably) but only if at such time (a) such Foreign
Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (b) no central bank or other

 

Credit Agreement



--------------------------------------------------------------------------------

governmental authorization in the country of issue of such Foreign Currency
(including, in the case of Euros, any authorization by the European Central
Bank) is required to permit use of such Foreign Currency by any Lender for
issuing any Letter of Credit or participating in any LC Exposure hereunder,
unless such authorization has been obtained and is in full force and effect.

“Agreement” means this Credit Agreement, as it may be renewed, extended,
amended, restated, or modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for a one-month Interest
Period commencing on the second Business Day after such date plus 1%. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, as the case may be.

“Applicable Margin” means (a) (i) with respect to any ABR Loan, 1.250% per
annum, (ii) with respect to any Eurodollar Loan, 2.250% per annum, (iii) with
respect to any Letter of Credit (other than Performance Letters of Credit),
2.250% per annum, (iv) with respect to any Performance Letter of Credit,
1.125% per annum and (v) with respect to the Commitment Fee, 0.375% per annum,
provided that from and after each Adjustment Date (as defined below) occurring
after the Restatement Effective Date and through but excluding each Adjustment
Date thereafter, the Applicable Margins will be the respective rates indicated
below based upon the Ratings (as defined below) by S&P and Moody’s and (b) for
any Type of Incremental Loans of any Series, such rates of interest as shall be
agreed upon at the time Incremental Loan Commitments of such Series are
established:

 

Rating

S&P/Moody’s

   ABR
Loans     Eurodollar
Loans     Non-Performance
Letters of Credit     Performance
Letters of
Credit     Commitment
Fee  

>BBB / Baa2

     0.750 %      1.750 %      1.750 %      0.875 %      0.250 % 

BBB- / Baa3

     1.000 %      2.000 %      2.000 %      1.000 %      0.300 % 

BB+ / Ba1

     1.250 %      2.250 %      2.250 %      1.125 %      0.375 % 

<BB / Ba2

     1.500 %      2.500 %      2.500 %      1.250 %      0.500 % 

 

Credit Agreement



--------------------------------------------------------------------------------

For purposes of the foregoing, (i) if either S&P or Moody’s shall not have in
effect a Rating due to the Company’s failure to pay such fees, provide such
information or undertake such other action as may be requested by either S&P or
Moody’s in connection with the effectuation or continuation of such Rating, then
the Applicable Margins shall be determined by reference to the Total Leverage
Ratio, such that Applicable Margins shall be set as if the Ratings were BB+/Ba1
when the Total Leverage Ratio is less than or equal to 1.50 to 1, and as if the
Ratings were BB/Ba2 at all other times; (ii) if the Ratings established by S&P
and Moody’s shall fall within different categories in the schedule above, the
Applicable Margins shall be based on the higher of the two Ratings (except that
if such ratings differ by more than one category, the Applicable Margins shall
be based on the Rating one level below the higher rating); and (iii) if the
Rating established by S&P or Moody’s shall be changed (other than as a result of
a change in the rating system of S&P or Moody’s), such change shall be effective
as of the date on which it is first announced by the applicable rating agency
(each such date, an “Adjustment Date”). Each change in the Applicable Margins
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of S&P or Moody’s shall change, or if either S&P or
Moody’s shall not have in effect a Rating (other than by reason of the
circumstances set out in clause (i) above) or either of such rating agencies
shall cease to be in the business of issuing a Rating, the Company (on its own
behalf and on behalf of each other Borrower) and (x) the Required Revolving
Credit Lenders (in the case of Revolving Credit Borrowings) or (y) the Required
Incremental Lenders for the relevant Series (in the case of Incremental
Borrowings) shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of a Rating from such rating
agency (and, notwithstanding anything to the contrary in Section 11.02, such
amendment shall be effective when executed and delivered by the Company and the
Required Revolving Credit Lenders or by the Company and the Required Incremental
Lenders for the relevant Series, as the case may be, or by the Company and the
Administrative Agent with the consent of the Required Revolving Credit Lenders
or with the consent of the Required Incremental Lenders for the relevant Series,
as the case may be) and, pending the effectiveness of any such amendment, the
Applicable Margins shall be determined by reference to the Ratings most recently
in effect prior to such change or cessation. For purposes of clause (i) hereof,
the Total Leverage Ratio shall be determined as of the end of each fiscal
quarter of the Parent’s fiscal year based upon the Parent’s consolidated
financial statements delivered pursuant to Section 7.01(a) or (b) and any change
in the Applicable Margins resulting from a change in the Total Leverage Ratio
shall be effective during the period commencing on and including the date three
Business Days after delivery to the Administrative Agent of such consolidated
financial statements indicating any such change (or, in the case of the initial
determination of the Applicable Margins based upon the Total Leverage Ratio,
immediately upon S&P or Moody’s not having in effect a Rating by reason of
circumstances set out in clause (i) of the first sentence of this paragraph) and
ending on the date immediately preceding the effective date of any next such
change; provided that the Total Leverage Ratio shall be deemed to be greater
than 1.50 to 1 if the Parent fails to deliver such consolidated financial
statements within the period specified pursuant to Section 7.01(a) or (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered.

 

Credit Agreement



--------------------------------------------------------------------------------

“Applicable Percentage” means (a) with respect to any Lender for purposes of
Section 2.04 or 2.05, or in respect of any indemnity claim under
Section 11.03(c) arising out of an action or omission of an Issuing Lender under
this Agreement, the percentage of the total Commitments represented by such
Lender’s Commitment, (b) with respect to any Lender in respect of any indemnity
claim under Section 11.03(c) relating to the Administrative Agent under this
Agreement, the percentage of the total Commitments represented by such Lender’s
Commitments or, if greater, the percentage of the Revolving Credit Exposure and
Incremental Loan Exposure of all Series represented by the aggregate amount of
such Lender’s Revolving Credit Exposure and Incremental Loan Exposure of all
Series (as applicable) hereunder and (c) with respect to any Lender with respect
to the participations to be purchased pursuant to Section 11.07, the percentage
of the total Revolving Credit Exposure and Incremental Loan Exposure of all
Series represented by the aggregate amount of such Lender’s Revolving Credit
Exposure and Incremental Loan Exposure of all Series (as applicable); provided
that when a Defaulting Lender shall exist, “Applicable Percentage” of any
non-Defaulting Lender shall mean the percentage of the relevant Commitments,
Revolving Credit Exposure and Incremental Exposure of the relevant Series, as
applicable, disregarding any such Defaulting Lender’s relevant Commitment,
Revolving Credit Exposure and Incremental Exposure of the relevant Series, as
applicable, represented by such non-Defaulting Lender’s relevant Commitments,
Revolving Credit Exposure and Incremental Exposure of the relevant Series. If
the Commitments have terminated or expired, the “Applicable Percentages” shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments and to any Lender’s status as a Defaulting Lender at the time
of determination.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.08), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(e)(i).

“Bank Parent” means, with respect to any Lender, any Person of which such Lender
is, directly or indirectly, a Subsidiary.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment.

 

Credit Agreement



--------------------------------------------------------------------------------

“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“BNP Paribas” means BNP Paribas, a banking institution organized under the laws
of the Republic of France.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” have the meanings assigned to such terms in the
recital of parties hereto.

“Borrowing” means (a) all Syndicated ABR Loans of the same Class made, converted
or continued on the same date, (b) all Eurodollar Loans of the same Class that
have the same Interest Period or (c) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Syndicated Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, and if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by a
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market.

“Canadian Dollar” or “C$” refers to the lawful currency of Canada.

“Capital Expenditures” means, for any period, the sum for the Group Members
(determined on a consolidated basis without duplication in accordance with GAAP)
of the aggregate amount of expenditures (excluding expenditures financed as
Capital Lease Obligations or with purchase money financing) made to acquire or
construct tangible fixed assets, plant and equipment (including renewals,
improvements and replacements, but excluding repairs and maintenance costs)
during such period computed in accordance with GAAP; provided that such term
shall not include any such expenditures in connection with any Acquisition or
any replacement or repair of property affected by a Casualty Event.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required at the time of determination to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

Credit Agreement



--------------------------------------------------------------------------------

“Cash Equivalents” means investments of the types described in clauses
(a) through (f) of the definition of “Permitted Investments” in this
Section 1.01.

“Cash Management Obligations” means all obligations owing by Obligors and
Restricted Subsidiaries to Eligible Cash Managers in respect of purchasing
cards, treasury management arrangements, depositary or other cash management
services.

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation, but excluding any such event
relating to property having an aggregate fair market value (as to the Group
Members) exceeding neither $2,500,000 with respect to any event or series of
related events nor $5,000,000 during any single fiscal year.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Lender (or,
for purposes of Section 2.15(b) by any lending office of such Lender or by such
Lender’s or such Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Change of Control” means the occurrence of any one or more of the following
events:

(i) (A) If neither FWL nor Holdco have been dissolved pursuant to
Section 8.04(h), (x) the Parent shall cease to own, directly or indirectly,
beneficially or of record, 100% of the economic interests and voting power in
the Equity Interests of FWL, (y) FWL shall cease to own, directly or indirectly,
beneficially or of record, 100% of the economic interests and voting power in
the Equity Interests of Holdco, or (z) Holdco shall cease to own, directly or
indirectly, beneficially or of record, 100% of the economic interests and voting
power in the Equity Interests of the Company. (B) If both FWL and Holdco have
been dissolved pursuant to Section 8.04(h), the Parent shall cease to own,
directly or indirectly, beneficially or of record, 100% of the economic
interests and voting power in the Equity Interests of the Company. (C) If FWL
has been dissolved pursuant to Section 8.04(h) but Holdco has not been dissolved
pursuant to Section 8.04(h), (x) the Parent shall cease to own, directly or
indirectly, beneficially or of record, 100% of the economic interests and voting
power in the Equity Interests of Holdco, or (y) Holdco shall cease to own,
directly or indirectly, beneficially or of record, 100% of the economic
interests and voting power in the Equity Interests of the Company. (D) If Holdco
has been dissolved pursuant to Section 8.04(h) but FWL has not been dissolved
pursuant to Section 8.04(h), (x) the Parent shall cease to own, directly or
indirectly, beneficially or of record, 100% of the economic interests and voting
power in the Equity Interests of FWL, or (y) FWL shall cease to own, directly or
indirectly, beneficially or of record, 100% of the economic interests and voting
power in the Equity Interests of the Company;

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) any Person or group (within the meaning of the Exchange Act and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), shall become, directly or indirectly, the beneficial owner of Equity
Interests representing more than 35% of the ordinary voting power represented by
the issued and outstanding voting Equity Interests of the Parent; or

(iii) a majority of the incumbent directors of the Parent is at any time not
comprised of Persons who were either (x) directors of FWL on the Restatement
Effective Date or (y) new directors (such Persons being herein called “New
Members”) appointed or nominated for election by one or more Persons who were
members of the board of directors of FWL on the Restatement Effective Date or
who were appointed or nominated by one or more such New Members whether or not
they were members on the Restatement Effective Date.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing are Syndicated Revolving Credit
Loans or Borrowings, Incremental Loans or Borrowings of the same Series or
Swingline Loans or Borrowings, and when used in reference to any Commitment,
refers to whether the Loans that a Lender holding such Commitment is obligated
to make are Revolving Credit Loans or Incremental Loans of a particular Series.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property of any Obligor subject to any Lien created
pursuant to the Security Documents.

“Commitment Fee” has the meaning assigned to such term in Section 2.11(a).

“Commitment Increase” has the meaning assigned to such term in
Section 2.08(e)(i).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).

“Commitment Termination Date” means the fourth anniversary of the Restatement
Effective Date, provided that, if such day is not a Business Day, then the
“Commitment Termination Date” shall be the next following Business Day.

“Commitments” means the Revolving Credit Commitments and Incremental Loan
Commitments.

“Company” has the meaning assigned to such term in the recital of parties
hereto.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June, 2010 with respect to the syndication of the credit
facilities provided for in this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

Credit Agreement



--------------------------------------------------------------------------------

“Credit Parties” means the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the other Lenders.

“Currency” means Dollars or any Foreign Currency.

“Customer Contract” has the meaning assigned to such term in Section 8.02(m).

“Debt Service” means, for any period, the sum, for the Group Members (determined
on a consolidated basis without duplication in accordance with GAAP), of the
following: (a) all regularly scheduled payments or prepayments of principal of
Indebtedness (including the principal component of any payments in respect of
Capital Lease Obligations) made during such period plus (b) all Interest Expense
for such period.

“Default” means any event or condition which constitutes an Event of Default or
which upon the delivery of a notice or lapse of a period of time described or
referred to in Article IX (or both) would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and (if such Lender is a
Revolving Credit Lender) participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a Bank Parent that has, become the
subject of a Bankruptcy Event.

“Defeased” means, with respect to any Letters of Credit, that cash cover has
been posted, or back-to-back letters of credit have been issued, in respect of
such Letters of Credit for the benefit of the related Issuing Lenders in
accordance with Section 2.18.

“Disclosed Matters” means the matters disclosed in the Form 8-K, 10-K and 10-Q
filings made by the Parent with the Securities and Exchange Commission made
after January 1, 2010 and prior to the date hereof.

“Disposition” means any sale, assignment, transfer, lease (as lessor) or other
disposition of any property (whether now owned or hereafter acquired) by any
Group Member to any other Person (other than another Group Member) excluding any
sale, assignment, transfer, lease (as lessor) or other disposition of (i) any
property sold or disposed of in the ordinary course of business, (ii) any
tangible property that is obsolete or worn-out or no longer used or useful in
the business of the Parent and its Subsidiaries, (iii) any Collateral pursuant
to an exercise of

 

Credit Agreement



--------------------------------------------------------------------------------

remedies by the Administrative Agent under Section 4.05 thereof, (iv) property
of, or Equity Interests in, any Project Entity, (v) other property having an
aggregate fair market value (as to the Group Members) neither exceeding
$2,500,000 with respect to any transaction or series of related transactions nor
exceeding $5,000,000 during any single fiscal year.

“Disposition Investment” means, with respect to any Disposition, any promissory
notes or other evidences of indebtedness or Investments received by any Group
Member in connection with such Disposition.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at any time before the first
anniversary of the Commitment Termination Date at the option of the holder
thereof, in whole or in part, (b) is secured by any assets of any Group Member,
(c) is exchangeable or convertible at the option of the holder into Indebtedness
of any Group Member or (d) provides for the mandatory payment of dividends
(other than dividends comprised of Disqualified Equity Interests), i.e.,
regardless of whether or not the board of directors has declared any such
dividends. Notwithstanding the preceding sentence, any Equity Interest that
would constitute a Disqualified Equity Interest solely because the holders
thereof have the right to require any Group Member to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute a Disqualified Equity Interest if the terms of such Equity Interest
provide, in effect, that the Group Members will not be obligated to repurchase
or redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption is permitted at the time under this Agreement.

“Dollar Equivalent” means, on any date of determination, (i) with respect to an
amount denominated in Dollars, such Dollar amount and (ii) with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on such date, based
upon the rate appearing on the applicable page of the Reuters Screen (or on any
successor or substitute page of such screen, or any successor to or substitute
for such screen, providing rate quotations comparable to those currently
provided on such page of such screen, as determined by the Administrative Agent
from time to time for purposes of) providing quotations of exchange rates
applicable to the sale of such Foreign Currency in the London foreign exchange
market at approximately 11.00 a.m., London Time, for delivery two days later.

“Dollars” or “$” refers to lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Earn-Out Obligation” means any contingent payment obligation of any Group
Member incurred in connection with the Acquisition of an entity, assets or
businesses, to the extent such obligation is payable based on the performance of
the entity, assets or businesses so acquired. The amount of an Earn-Out
Obligation shall be the maximum amount that in the good faith determination of a
Financial Officer (taking into account any applicable maximum limits

 

Credit Agreement



--------------------------------------------------------------------------------

specified in the agreement or instrument governing such Earn-Out Obligation)
could at any time be payable under such Earn-Out Obligation, provided that if
such Earn-Out Obligation is of sufficient certainty as to be carried as a
liability on a balance sheet of the Group Members, then the amount of such
Earn-Out Obligation shall be the amount thereof so carried on such balance
sheet.

“EBITDA” means, for any period, net income for the Group Members (determined on
a consolidated basis without duplication in accordance with GAAP) for such
period (calculated before taxes, interest expense, depreciation, amortization
and any other non-cash income or charges accrued for such period and (except to
the extent received or paid in cash by any Group Member) income or loss
attributable to equity in Affiliates for such period), excluding any
extraordinary or unusual gains or losses during such period, and excluding the
proceeds of any Casualty Events and the proceeds of any dispositions other than
sales of inventory in the ordinary course of business; provided that net income
for the Group Members for any period shall exclude income of a Subsidiary that
is not a Restricted Subsidiary during such period except to the extent of cash
received during such period by Group Members from such Subsidiary (whether as
dividends, loans or otherwise).

Notwithstanding the foregoing, if, during any period for which EBITDA is being
determined for purposes of calculating the Total Leverage Ratio, any of the
Group Members shall have consummated any Acquisition or Disposition for
aggregate consideration in excess of $10,000,000 then, for purposes solely of
calculating the Total Leverage Ratio, EBITDA shall be determined on a pro forma
basis as if such Acquisition or Disposition had been made or consummated on the
first day of such period (and, in that connection, the Parent shall deliver to
the Lenders a calculation setting forth in reasonable detail the pro forma
adjustments to EBITDA for such period as a result of such Acquisition or
Disposition).

“Eligible Cash Manager” means, in connection with any Cash Management
Obligations owing by a Borrower or a Restricted Subsidiary, a Person that was a
Lender or an Affiliate of a Lender at the time such Cash Management Obligations
arose.

“Eligible Hedging Counterparty” means, in connection with any Hedging Agreement
with a Borrower or a Restricted Subsidiary, a Person that was a Lender or an
Affiliate of a Lender at the time such Hedging Agreement was entered into.

“EMU Legislation” means legislation enacted by the European Union’s Economic and
Monetary Union.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Group Member directly or indirectly resulting
from or based upon (a) violation of any

 

Credit Agreement



--------------------------------------------------------------------------------

Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock of a corporation, membership
interests in a limited liability company, partnership interests in a general or
limited partnership, beneficial interests in a trust or other equity ownership
interests in an association or other entity or Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
capital stock, membership or partnership interests, beneficial interests or
other equity ownership interests in any Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) the receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the incurrence by the
Parent or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g) the
receipt by the Parent or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro” or”€” refers to the single currency of the European Union as constituted
by the Treaty on European Union and as referred to in EMU Legislation.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article IX.

 

Credit Agreement



--------------------------------------------------------------------------------

“Excess Cash Flow” means, for any period, the excess of (a) EBITDA for such
period over (b) the sum of (i) Capital Expenditures made during such period plus
(ii) the aggregate amount of Debt Service for such period.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Excluded Assets” means:

(a) Equity Interests (i) in an Immaterial Subsidiary and (ii) in any Subsidiary
that is not an Obligor that is owned by an Obligor that is a Foreign Subsidiary
(excluding Equity Interests in Holdco, FWL and the Company and excluding also
Equity Interests in FW Hungary Licensing Limited Liability Company or any other
Subsidiary to which FW Hungary Licensing Limited Liability Company shall
transfer any material portion of its intellectual property assets);

(b) that portion of the voting Equity Interests in a Foreign Subsidiary owned by
an Obligor that is a Domestic Subsidiary exceeding 65% thereof to the extent
that a Financial Officer certifies to the Administrative Agent that the
exclusion of such voting Equity Interest is necessary to avoid adverse tax
consequences or a violation of applicable law;

(c) property owned by an Obligor that is a Foreign Subsidiary, other than Equity
Interests that have been issued to such Obligor by a Restricted Subsidiary that
is a Domestic Subsidiary;

(d) fee interests in real property, including improvements thereon, if the fair
market value thereof, net of Indebtedness secured by Liens thereon, is
$3,000,000 or less;

(e) leasehold interests in real property, including improvements thereon made by
the applicable Obligor, if the fair market value of such improvements, net of
Indebtedness secured by Liens thereon, is $3,000,000 or less;

(f) property of any Person that is not an Obligor;

(g) property that is subject to, or acquired to perform or fulfill, a Customer
Contract;

(h) any lease, license, permit, contract, property right or agreement to which
any Obligor is a party or any of its rights or interests thereunder if and to
the extent that the grant of a Lien therein would constitute or result in either
(i) the abandonment, invalidation or unenforceability of any right, title or
interest of any Obligor therein or (ii) a breach, termination or default under
any such lease, license, permit, contract, property right or agreement (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction or any other applicable law or principles of equity),
provided that such lease, license, permit, contract, property right or agreement
shall cease to constitute “Excluded Assets” immediately upon a Lien therein no
longer constituting or resulting in an abandonment, invalidation,
unenforceability, breach, termination or default described above;

 

Credit Agreement



--------------------------------------------------------------------------------

(i) any “intent-to-use” trademark applications prior to the filing and
acceptance of a Statement of Use or Amendment to Allege Use to the extent a
security interest therein prior to such time would result in a violation of the
Lanham Act, or an abandonment of any right of any Grantor in any trademark or
application therefor; provided, that such trademark application shall cease to
constitute “Excluded Assets” immediately upon the filing and acceptance of a
Statement of Use or Amendment to Allege Use in connection with such trademark
application;

(j) any property subject to a purchase money security interest or lease that are
not prohibited under this Agreement so long as the terms thereof would prohibit
the grant of a Lien on such property;

1.(k) any deposit accounts exclusively used fo for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of an Obligor’s
salaried employees;

(l) any Equity Interests in Foster Wheeler Bimas Birlesik Insaat ve Muhendislik
A.S. (Turkey), Foster Wheeler International Engineering & Consulting (Shanghai)
Company, Foster Wheeler International Trading (Shanghai) Company Limited, FW
Preferred Capital Trust I (DE) and Foster Wheeler Power Systems S.A.; and

(m) any general or limited partnership interests in a general or limited
partnership if and to the extent that the grant of a Lien therein would not be
permitted under the applicable organizational instrument pursuant to which such
partnership is formed, provided that such general or limited partnership
interest shall cease to constitute “Excluded Assets” immediately upon a Lien
therein no longer being prohibited by such applicable organizational instrument.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or does business (other than a
business deemed to arise solely by reason of the transactions contemplated by
this Agreement) or in which its principal office is located or, in the case of
any Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.17), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement or is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 11.04(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 11.04(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

“Existing Letter of Credit” has the meaning assigned to such term in
Section 2.05(j).

 

Credit Agreement



--------------------------------------------------------------------------------

“Exposures” means, at any time, the sum of the Revolving Credit Exposures and
Incremental Loan Exposures of all Series at such time.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of l%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

2. “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

“Foreign Currency” means at any time any Currency other than Dollars.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of any Foreign Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the Administrative
Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which a Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary of the Parent organized in a
jurisdiction other than the United States of America, any State thereof, or the
District of Columbia.

“FWL” has the meaning assigned to such term in the recital of parties hereto.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Group Members” means, collectively, the Parent and the Restricted Subsidiaries.

“Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon

 

Credit Agreement



--------------------------------------------------------------------------------

the Equity Interests of any Person, or an agreement to purchase, sell or lease
(as lessee or lessor) property, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, but does not
include (a) causing a bank or other financial institution to issue a letter of
credit or other similar instrument for the benefit of another Person other than
those directly supporting Indebtedness and (b) endorsements for collection or
deposit in the ordinary course of business. The terms “Guarantee” and
“Guaranteed” used as a verb shall have a correlative meaning.

“Guaranteed Obligations” means (a) in the case of the Parent, FWL, Holdco and
the Subsidiary Guarantors, the principal of and interest on the Loans made by
the Lenders to the Borrowers, all LC Disbursements and all other amounts from
time to time owing to the Lenders or the Administrative Agent by the Borrowers
hereunder or under any other Loan Document, all Cash Management Obligations and
all obligations of the Borrowers or any Restricted Subsidiary to any Eligible
Hedging Counterparty under any Hedging Agreement, in each case strictly in
accordance with the terms thereof and (b) in the case of each Borrower, the
principal of and interest on the Loans made by the Lenders to the other
Borrowers, all LC Disbursements and all other amounts from time to time owing to
the Lenders or the Administrative Agent by the other Borrowers hereunder or
under any other Loan Document, all Cash Management Obligations and all
obligations of the other Borrowers or any Restricted Subsidiary to any Eligible
Hedging Counterparty under any Hedging Agreement, in each case strictly in
accordance with the terms thereof.

“Guarantor” means, except to the extent otherwise provided in Section 4.08,
collectively, the Subsidiary Guarantors, the Parent, FWL, Holdco and the
Borrowers.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future, cap, collar or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.

“Holdco” has the meaning assigned to such term in the recital of parties hereto.

“Immaterial Subsidiary” means, as at any date, any Restricted Subsidiary (other
than a Borrower) designated as such by the Parent in a certificate delivered by
the Parent to the Administrative Agent at the Restatement Effective Date or at
any time thereafter (and which designation has not been rescinded in a
subsequent certificate of the Parent delivered to the Administrative Agent);
provided that no Restricted Subsidiary may be designated as an “Immaterial
Subsidiary” if any Subsidiary of such Restricted Subsidiary is not an Immaterial
Subsidiary.

 

Credit Agreement



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning assigned to such term in Section 2.08(e)(i).

“Incremental Loan” when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01(b).

“Incremental Loan Commitment” means, with respect to each Lender, the amount of
the offer of such Lender to make Incremental Loans of any Series that is
accepted by the Company in accordance with the provisions of Section 2.01(b), as
such amount may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 11.08.

“Incremental Loan Exposure” means, with respect to any Incremental Lender of any
Series at any time, the sum of the outstanding principal amount of such Lender’s
Incremental Loans of such Series at such time.

“Incremental Lenders” means, in respect of any Series of Incremental Loans,
(a) initially, the Lenders (or other financial institutions referred to in
Section 2.01(b)) whose offers to make Incremental Loans of such Series shall
have been accepted by the Company in accordance with the provisions of
Section 2.01(b) and (b) thereafter, the Lenders from time to time holding
Incremental Loans of such Series and/or Incremental Loan Commitments of such
Series after giving effect to any assignments thereof permitted by
Section 11.08.

“Indebtedness” means, for any Person without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or a sale of financial assets or
commodities subject to a repurchase obligation in a transaction commonly known
as a “repo”; (b) obligations of such Person to pay the deferred purchase or
acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred and
payable in the ordinary course of business; (c) Indebtedness of others secured
by a Lien on the property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person; (d) obligations of such
Person in respect of letters of credit (including Letters of Credit) or similar
instruments (including bank guaranties) issued or accepted by banks and other
financial institutions for account of such Person, but only if and to the extent
such letters of credit or similar instruments directly support obligations
otherwise constituting Indebtedness; (e) Capital Lease Obligations of such
Person; (f) Indebtedness of others Guaranteed by such Person; (g) any
Disqualified Equity Interest; and (h) any Earn-Out Obligation. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity.

Notwithstanding the foregoing, (x) “Indebtedness” shall exclude (i) obligations
under Hedging Agreements and (ii) obligations in respect of letters of credit
(including Letters of Credit hereunder) or similar instruments (including bank
guaranties) except to the extent expressly set forth in clause (d) above and
(y) Non-Recourse Project Indebtedness shall not be deemed to be Indebtedness of
any Group Member.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

Credit Agreement



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter of the
Parent, the ratio of (a) EBITDA for the period of four consecutive fiscal
quarters ending on the last day of the most recent fiscal quarter for which
financial statements have been delivered pursuant to this Agreement to
(b) Interest Expense for such period.

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.

“Interest Expense” means, for any period, the sum, for the Group Members
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest in respect of Indebtedness accrued
during such period that was, in such period, paid or currently payable in cash
plus (b) the net amounts accrued and paid, or currently payable in cash (or
minus the net amounts accrued and received, or currently receivable in cash)
under Hedging Agreements relating to interest. In determining “Interest Expense”
for any period, there shall be excluded fees and commissions in respect of
letters of credit (including Letters of Credit hereunder) or similar instruments
(including bank guaranties) except to the extent that such letters of credit or
similar instruments directly support Indebtedness.

“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, and the Commitment Termination Date, (b) with respect to any
Eurodollar Loan, the last day of each Interest Period therefor and, in the case
of any Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at three-month intervals after
the first day of such Interest Period and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender of the relevant Class based upon
availability of funds for the applicable period, nine or twelve months)
thereafter, provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing, (x) if any Interest Period for any Revolving
Credit Borrowing would otherwise end after the Commitment Termination Date, such
Interest Period shall end on the Commitment Termination Date, and
(y) notwithstanding the foregoing clause (x), no Interest Period shall have a
duration of less than one month and, if the Interest Period for any Eurodollar
Loan would otherwise be a shorter period, such Loan shall not be available
hereunder as Eurodollar Loan for such period.

 

Credit Agreement



--------------------------------------------------------------------------------

“Interim Financial Statements” means the unaudited consolidated balance sheet,
statements of operations, changes in equity and cash flows of the Parent and its
consolidated Subsidiaries as of and for the period commencing on January 1, 2010
and ending on March 31, 2010, certified by a Financial Officer.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of any Equity Interests in, or
bonds, notes, debentures or other securities of, or capital contribution to, any
other Person or any “short sale” of securities, meaning a sale of securities at
a time when such securities are not owned by the Person entering into such short
sale; (b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person, but excluding any such advance, loan or extension
of credit representing (i) the purchase price of inventory, project equipment,
supplies or services sold or provided by such Person in the ordinary course of
business and on ordinary trade terms or (ii) the issuance or procurement of any
letter of credit (including a Letter of Credit) or similar instrument (including
a bank guaranty) for the benefit of any other Person not directly supporting
Indebtedness; (c) the entering into of any Guarantee of, or other contingent
obligation, directly supporting Indebtedness; or (d) the making of any payment,
or other transfer for value in payment of, any reimbursement or similar
obligation arising upon any payment made under any letter of credit (including a
Letter of Credit) or similar instrument (including a bank guaranty) issued or
procured for the benefit of any other Person not directly supporting
Indebtedness. The aggregate amount of an Investment by a Person at any time
shall be determined by reference to the amount of cash or property delivered by
such Person in connection with such Investment and not by the amount of cash or
property committed to be delivered in connection therewith.

“Issuing Lender” means BNP Paribas and each other Lender designated by the
Company as an “Issuing Lender” hereunder that has agreed to such designation and
has been approved as an “Issuing Lender” by the Administrative Agent in its
reasonable discretion. Each Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit E.

“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Addendum” means a Lender Addendum substantially in the form of Exhibit
F, to be executed and delivered by each initial Lender on the Restatement
Effective Date as provided in Section 11.10.

 

Credit Agreement



--------------------------------------------------------------------------------

“Lenders” means the Persons that shall become a party hereto pursuant to a
Lender Addendum or an Assignment and Assumption, or pursuant to Section 2.01(b)
or 2.08(e), other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender and each Issuing Lender.

“Letter of Credit” means a letter of credit issued pursuant to Article II and
any Existing Letter of Credit.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(k).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London or other applicable interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available as described above
for any reason, then the LIBO Rate for such Interest Period shall be the rate at
which Dollar deposits in the amount of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (including any
financing lease having substantially the same economic effect as any of the
foregoing but excluding any operating lease) relating to such asset.

“Loan Documents” means, collectively, this Agreement, any promissory notes
evidencing Loans hereunder, the Letter of Credit Documents and the Security
Documents.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement, including Incremental Loans of any Series.

“Luxembourg Guarantor” has the meaning assigned to such term in Section 4.09(b).

 

Credit Agreement



--------------------------------------------------------------------------------

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System.

3. “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the Group
Members taken as a whole, (b) the enforceability of the obligations of any
Obligor under this Agreement or the other Loan Documents or (c) the rights of or
remedies available to the Lenders under this Agreement and the other Loan
Documents.

“Material Foreign Subsidiary” has the meaning assigned to such term in
Section 7.10(f).

“Material Indebtedness” means Indebtedness (other than the Obligations), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Group Members in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Person would be required to pay if such Hedging Agreement were terminated
at such time.

“Monthly Dates” means the last Business Day of each calendar month in each year,
the first of which shall be the first such day after the date of this Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means:

(a) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by the Group
Members in respect of such Casualty Event net of (A) reasonable expenses
incurred by the Group Members in connection therewith and (B) contractually
required repayments of Indebtedness to the extent secured by a Lien on such
property and any income and transfer taxes payable by the Group Members in
respect of such Casualty Event; and

(b) in the case of any Disposition, the aggregate amount of all cash payments
received by the Group Members directly or indirectly in connection with such
Disposition, whether at the time of such Disposition or after such Disposition
under deferred payment arrangements or Investments entered into or received in
connection with such Disposition (including, without limitation, Disposition
Investments); provided that

(i) Net Cash Proceeds shall be net of (x) the amount of any legal, title,
transfer and recording tax expenses, commissions and other fees and expenses
payable by the Group Members in connection with such Disposition, (y) any
Federal, state and local income or other taxes estimated to be payable by the
Group Members as a result of such Disposition and (z) any reserve for retained
liabilities or adjustment in respect of the sale price of such property in
accordance with GAAP; and

 

Credit Agreement



--------------------------------------------------------------------------------

(ii) Net Cash Proceeds shall be net of any repayments by any Group Member of
Indebtedness to the extent that (i) such Indebtedness (other than the Guaranteed
Obligations) is secured by a Lien on the property that is the subject of such
Disposition and (ii) the transferee of (or holder of a Lien on) such property
requires that such Indebtedness be repaid as a condition to the purchase of such
property.

Notwithstanding the foregoing, the Net Cash Proceeds of any Casualty Event
affecting property of a Foreign Subsidiary, or any Disposition of property by
any Foreign Subsidiary, shall be reduced by the aggregate amount of funds
received by such Foreign Subsidiary that the Company in good faith determines
(and notifies the Administrative Agent) may not be remitted to the Company (by
distribution or intercompany advance or otherwise) without resulting in adverse
tax consequences or a violation of law.

“Net Commitment Increase Amount” means at any time an amount (not less than
zero) equal to the aggregate amount of all Commitment Increases obtained after
the date hereof and at or prior to such time minus the aggregate amount of all
reductions of the Revolving Credit Commitments effected after the date hereof
and at or prior to such time.

“Net Incremental Increase Amount” means at any time an amount (not less than
zero) equal to the aggregate principal amount of all Incremental Loans
outstanding at such time plus the aggregate unused Incremental Loan Commitments
outstanding at any such time.

“Non-Recourse Project Indebtedness” means Indebtedness of a Project Entity
(i) that is without recourse to, and is not secured by any lien on, any assets
of any Group Member other than (x) recourse in the nature of a guaranty of
completion or performance that does not itself constitute Indebtedness of any
Group Member (determined without regard to clause (y) of the last sentence of
the definition of the term “Indebtedness”) and (y) liens on the Equity Interests
of such Project Entity, and (ii) any default in respect of which will not result
in a cross-default under Indebtedness of any Group Member in excess of
$50,000,000.

“Obligations” means all indebtedness, obligations and liabilities of each
Obligor to any Lender, the Swingline Lender, any Issuing Lender or the
Administrative Agent from time to time arising under or in connection with or
related to or evidenced by or secured by this Agreement or any other Loan
Document, and all extensions or renewals thereof, whether such indebtedness,
obligations or liabilities are direct or indirect, otherwise secured or
unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now, existing or hereafter arising. Without
limitation of the foregoing, such indebtedness, obligations and liabilities
include the principal amount of Loans, LC Exposure, interest, fees, indemnities
or expenses under or in connection with this Agreement or any other Loan
Document, and all extensions and renewals thereof, whether or not such
extensions of credit were made in compliance with the terms and conditions of
this Agreement or in excess of the obligation of the Lenders to extend credit
hereunder. Obligations shall remain Obligations notwithstanding any assignment
or transfer or any subsequent assignment or transfer of any of the Obligations
or any interest therein.

 

Credit Agreement



--------------------------------------------------------------------------------

“Obligors” means, collectively, the Borrowers and the Guarantors.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment or prepayment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement and the other Loan
Documents.

“Parent” has the meaning assigned to such term in the recital of parties hereto.

“Participant” has the meaning assigned to such term in Section 11.08(c).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

4. “Performance Letter of Credit” means (a) a standby Letter of Credit issued to
secure ordinary course performance obligations, including, without limitation,
any performance related advance payment, retention or warranty obligations, in
each case in connection with project engineering, procurement, construction,
power business, maintenance and other similar projects (including projects about
to be commenced) or bids for prospective project engineering, procurement,
construction, power business, maintenance and other similar projects, and (b) a
standby Letter of Credit issued to back a bank guarantee, surety bond,
performance bond, or other similar obligation in eac each case issued to support
ordinary course performance obligations including, without limitation, any
performance related advance payment, retention or warranty obligations, in each
case in connection with project engineering, procurement, construction, power
business, maintenance and other similar projects (including projects about to be
commenced) or bids for prospective project engineering, procurement,
construction, power business, maintenance and other similar projects. For the
avoidance of doubt, the term “Performance Letter of Credit” includes each
Existing Letter of Credit that is identified as a “Performance Letter of Credit”
on Schedule 1.01.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any office of any commercial bank which has a combined capital and
surplus and undivided profits of not less than $250,000,000;

 

Credit Agreement



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 180
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds at least 95% of the assets of which constitute Permitted
Investments of the kinds described in clauses (a) through (d) of this
definition;

(f) obligations issued or guaranteed by the government or governmental agencies
of the United States of America, Canada, Japan, Australia, Switzerland and the
countries belonging to the European Union with a country credit rating of at
least AA from S&P or similar rating from any other recognized credit rating
agency maturing within one year from the date of acquisition thereof; and

(g) obligations of a Group Member to any other Group Member arising from any
cash management arrangement maintained in for the purpose of investing in
Permitted Investments.

“Perryville Fee-Owned Property” means the fee interest of the Company in
Units 2, 4, 5, and 6 of the Perryville Corporate Park Condominium located in
Union Township, Hunterdon County, New Jersey.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any the Parent or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BNP Paribas, as its prime rate in effect at its office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Project Entity” means each and all of (a) the Subsidiaries listed on
Schedule 5.13 identified as “Project Entities” therein and their present and
future Subsidiaries and (b) any other existing or future Subsidiary of the
Company designated by the Company, by written notice to the Administrative
Agent, as formed or acquired for the primary purpose of constructing, acquiring,
owning, leasing and/or operating one or more sites, facilities or projects and
any agreements related thereto and the Subsidiaries of such Subsidiary,
together, in the case of each Subsidiary referred to in clause (a) or (b), with
any intermediate holding companies of any such Subsidiary.

 

Credit Agreement



--------------------------------------------------------------------------------

“provide cover” means, when used in reference to a Letter of Credit, the deposit
of cash collateral pursuant to Section 2.05(k).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
Restatement Effective Date.

“Ratings” means (a) the corporate credit rating for the Parent issued by S&P and
(b) the issuer rating for the Parent, or if the Parent does not have an issuer
rating, the Company, issued by Moody’s, if such issuer rating is Baa3 or higher,
or the corporate family rating for the Company issued by Moody’s, if such issuer
rating is lower than Baa3.

“Register” has the meaning assigned to such term in Section 11.08.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Incremental Lenders” means, at any time, with respect to Incremental
Lenders of any Series, Incremental Lenders of such Series having Incremental
Loan Exposures and unused Incremental Loan Commitments of such Series
representing more than 50% of the total Incremental Loan Exposures of such
Series and unused Incremental Loan Commitments of such Series at such time.

“Required Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time.

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
having Revolving Credit Exposures and unused Revolving Credit Commitments
representing more than 50% of the total Revolving Credit Exposures and unused
Revolving Credit Commitments at such time.

“Restatement Effective Date” has the meaning assigned to such term in
Section 6.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
contractual obligations, securities or other property) with respect to any class
of outstanding equity interests of the Parent, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such equity interest of the Parent, but excluding dividends
payable solely in equity interests of the Parent (other than Disqualified Equity
Interests).

“Restricted Subsidiary” means all Subsidiaries of the Parent other than the
Project Entities.

“Revolving Credit”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01(a).

 

Credit Agreement



--------------------------------------------------------------------------------

“Revolving Credit Availability Period” means the period from and including the
Restatement Effective Date to but excluding the earlier of (a) the Commitment
Termination Date and (b) the date of termination of the Revolving Credit
Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, as such commitment may be
(a) reduced, increased or terminated from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 11.08. The initial amount of each Lender’s
Revolving Credit Commitment is set forth opposite the name of such Lender on its
Lender Addendum under the caption “Revolving Credit Commitment”, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Credit Commitment, as applicable. The initial aggregate amount of the
Revolving Credit Commitments is $450,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of (a) the outstanding principal amount of such Lender’s
Syndicated Revolving Credit Loans, its LC Exposure and Swingline Exposure at
such time minus (b) for purposes of Sections 2.10(c) and (d), the aggregate
balance then held by the Administrative Agent in the Letter of Credit Collateral
Account.

“Revolving Credit Lender” means (a) initially, a Lender that has a “Revolving
Credit Commitment” set forth opposite the name of such Lender on its Lender
Addendum and (b) thereafter, the Lenders from time to time holding Revolving
Credit Loans and Revolving Credit Commitments, after giving effect to any
assignments thereof permitted by Section 11.08.

“Revolving Credit Loan Sublimit” means $100,000,000.

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

“Sale and Leaseback Transaction” has the meaning assigned thereto in
Section 8.03.

“Secured LOCs” has the meaning assigned to such term in Section 8.01(c).

“Security Agreement” means an Amended and Restated Security Agreement
substantially in the form of Exhibit D between the Obligors and the
Administrative Agent.

“Security Documents” means, collectively, the Security Agreement and any other
security agreement, assignment, pledge, mortgage or other instrument executed
and delivered on or before the Restatement Effective Date, or thereafter from
time to time (whether pursuant to Section 7.10 or otherwise), by the Obligors or
any other Person granting Liens on assets or Equity Interests of the Group
Members to secure Obligations.

5. “Series” has the meaning assigned to such term in Section 2.01(b).

 

Credit Agreement



--------------------------------------------------------------------------------

“Significant Subsidiary” means a Restricted Subsidiary (other than an Obligor)
that has aggregate assets or aggregate revenues (excluding in each case
intercompany loans or receivables that are eliminated on the consolidated
financial statements of the Group Members in accordance with GAAP) greater than
5% of the aggregate assets or aggregate revenues of the Group Members taken as a
whole.

“Special Counsel” means Milbank, Tweed, Hadley & McCloy LLP, in its capacity as
special counsel to BNP Paribas, as Administrative Agent of the credit facilities
contemplated hereby.

“Statutory Reserve Rate” means, for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling” or “    ” refers to the lawful currency of the United Kingdom.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any other Person (other than a partnership) the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date or (b) any partnership the accounts of which would be consolidated
with those of the parent in the parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date.
References herein to “Subsidiaries” shall, unless the context requires
otherwise, be deemed to be references to Subsidiaries of the Parent.

“Subsidiary Guarantors” means the Persons listed under the caption “SUBSIDIARY
GUARANTORS” on the signature pages hereto or which become a party hereto as a
“Subsidiary Guarantor” hereunder pursuant to any Joinder Agreement; provided
that, for the avoidance of doubt, “Subsidiary Guarantors” will not include
(a) any Project Entity, (b) any Immaterial Subsidiary, (c) FW Energie B.V. and
Foster Wheeler Europe B.V., (d) Foster Wheeler Power Systems, S.A., (e) Foster
Wheeler Environmental Corporation, (f) FW Management Operations, Ltd.,
(g) Perryville Service Company Ltd., (h) Continental Finance Company Ltd.,
(i) Foster Wheeler Power Company Ltd. – La Societe D’Energie Foster Wheeler
Ltee, (j) Foster Wheeler Canada Ltd., (k) Foster Wheeler Europe, (l) Foster
Wheeler (Malaysia) SDN. BHD., (m) Foster Wheeler Continental B.V., (n) FW
Netherlands C.V., (o) F.W. – Gestăo E Serviços, S.A., (p) Foster Wheeler Asia
Pacific Pte. Ltd., (q) P.E. Consultants, Inc., (r) Manops Limited, (s) Foster
Wheeler Caribe Corporation, C.A., and (t) FW Overseas Operations Limited.

 

Credit Agreement



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means BNP Paribas, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Leverage Ratio” means as at any date the ratio of (a) all Indebtedness of
the Group Members (determined on a consolidated basis without duplication in
accordance with GAAP) on such date to (b) EBITDA for the period ending on the
last day of the most recent fiscal quarter for which financial statements have
been delivered pursuant to this Agreement.

“Transactions” means (a) with respect to a Borrower, the execution, delivery and
performance by such Borrower of the Loan Documents to which it is a party, the
borrowing of Loans and the use of the proceeds thereof, and the issuance of
Letters of Credit hereunder and (b) with respect to an Obligor (other than the
Borrowers), the execution, delivery and performance by such Obligor of the Loan
Documents to which it is a party.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unapplied Equity Proceeds” means, at any date of determination, (a) the
aggregate cash proceeds received by the Parent in respect of its equity capital
(whether through the issuance of additional equity interests, through the
receipt of capital contributions to the Parent or otherwise) during the period
commencing on the Restatement Effective Date through and including such date or
determination minus (b) the aggregate amount of Investments made by the Parent
or any of its Subsidiaries pursuant to clauses (iii) and (iv) of Section 8.05(a)
during such period; provided that if the amount obtained pursuant to clause
(b) is greater than the amount obtained pursuant to clause (a), then the amount
of “Unapplied Equity Proceeds” for purposes of this Agreement and each other
Loan Document shall be deemed to be zero.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Credit Agreement